In an action to recover damages for personal injuries, etc., the plaintiff Joan Silcox appeals from so much of an order of the Supreme Court, Kings County (Greenstein, J.), dated September 27,1994, as denied that branch of the plaintiffs’ motion which was to grant them access and permission to examine and photograph the site of the accident.
Ordered that the order is affirmed insofar as appealed from, with costs.
While it is true that CPLR 3101 (a) provides for "full disclosure of all matter material and necessary in the prosecution or defense of an action”, it is also true that unlimited disclosure is not permitted, and that the supervision of disclosure is generally left to the sound discretion of the trial court (see, City of Mount Vernon v Lexington Ins. Co., 232 AD2d 358; Kaplan v Herbstein, 175 AD2d 200). We conclude that the Supreme Court did not improvidently exercise its discretion by denying the plaintiffs' motion because (1) the plaintiffs failed to provide the proper notice under CPLR 3120 (a) (1) (ii), (2) over two years had elapsed since the date of the accident, and (3) the defendant City of New York raised serious security issues in connection with any inspection of the accident site. Bracken, J. P., Copertino, Joy, Florio and McGinity, JJ., concur.